Citation Nr: 1216438	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-41 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for left ear hearing loss, and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Keith Pflepsen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Videoconference hearing held in November 2011, before the undersigned Veterans Law Judge at the Atlanta RO.  The transcript from that hearing has been associated with the claims file and reviewed.  

In September 2009, it appears that the RO reopened the Veteran's claim for left ear hearing loss on the basis that new and material evidence had been received.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO action determining that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied left ear hearing loss claim ought to be reopened before addressing the merits of the claim.  Id.  The discussion of whether new and material evidence has been received is contained in the body of the decision below.


FINDINGS OF FACT

1.  At the November 2011 Board hearing, prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Claims for service connection for left ear hearing loss were denied by the RO in rating decisions in December 1973 and October 1997 and were not appealed; the October 1997 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim.  

3.  The evidence received since the October 1997 decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for left ear hearing loss.  

4.  Preexisting left ear hearing loss increased in severity in service; there is no clear and unmistakable evidence that such increase was due to the natural progress of the disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claim as to whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The October 1997 decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

3.  The evidence received since the October 1997 rating action is new and material, and the claim for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

4.  Resolving reasonable doubt in favor of the Veteran, his preexisting left ear hearing loss was aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims - Right ear hearing loss

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

At the November 2011 Board hearing, the Veteran requested withdrawal of his appeal as to whether new and material evidence had been received to reopen a claim for entitlement to service connection for right ear hearing loss.  In view of his expressed desire, the Board finds that further action with regard to this particular issue is not appropriate.  

Accordingly, the Board does not have jurisdiction to review this claim.  The claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.  However, the Board's grant of service connection for left ear hearing loss represents a complete grant of that portion of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


III.  Law and Analysis - Left ear hearing loss

New and Material Evidence

The RO originally denied the claim of service connection for left ear hearing loss in December 1973 on the basis that left ear hearing loss existed prior to service and was not aggravated by service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

In a subsequent decision dated in October 1997, the RO denied reopening the Veteran's claim for left ear hearing loss finding that new and material evidence had not been received.  The Veteran did not appeal the October 1997 decision, and it is also final.  Id.  

In August 2007, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the October 1997 rating decision, newly-received evidence includes a medical opinion dated in March 2008 in which a private audiologist concluded that the Veteran's left ear hearing loss was just as likely to be the result of aggravation of otitis media during his military service.  Newly-received evidence also includes the Veteran's testimony from the November 2011 hearing.  Such evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  

As noted above, the claim was essentially denied in October 1997 because the Veteran had not presented evidence that his claimed left ear hearing loss was aggravated by military service.  The Board notes that, the United States Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  The March 2008 addresses a fundamental requirement for service connection - namely, evidence of a current disability and its possible correlation to military service - evidence that was not of record at the time of the prior final decision in October 1997.  Per Shade, this new evidence is also material, and thus sufficient, to reopen the previously denied claim. 

Since new and material evidence has been received, the claim for service connection for left ear hearing loss is reopened.  The Board notes however that "[t]his does not mean that the claim will [] be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

Since new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  The RO has adequately advised him as to the basis for the previous denial and the necessary evidence to reopen his claim and obtain benefits and has already considered the issue of entitlement to service connection on a de novo basis, in the September 2009 Statement of the Case.  In addition, the Veteran has provided arguments addressing his claim on the merits.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations, he is not prejudiced by the Board's review of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection 

The Veteran is seeking service connection for left ear hearing loss on the basis of aggravation.  Specifically, he claims that his left ear problem was asymptomatic prior to service and later aggravated during service, to the point that he was discharged from service after only a few months.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  Also, he acknowledged, during his November 2011 hearing, that he had a childhood history of hearing loss, otitis media, and cholesteatoma, on the left that was surgically repaired.  Although the surgery stopped all his problems with chronic left ear drainage, he still had left ear hearing impairment.  He testified that during basic training he was exposed to noise from grenades and rifles without hearing protection.  He was later exposed to more noise from power tools, jack hammers, and chainsaws when he went to his AIT unit in combat engineering.  He testified that it was at that time that his left ear began draining and his hearing went from bad to worse.  He was hospitalized for a week and then sent to the Medical Board.  See February 2008 lay statement and November 2011 hearing transcript.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was pioneer/combat engineer, a construction-related specialty usually associated with noise exposure.  See VBA Fast Letter 10-35 (September 2010).  He also qualified as a rifle expert.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to noise in service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Service treatment records (STRs) show that on his pre-induction physical in January 1968, the Veteran reported a history of running ears, hearing loss, and a "busted' tympanic membrane as a child.  Audiometric examination of his hearing acuity showed puretone thresholds in the left ear of 10, 5, 20, 25, 30, and 40 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz).  An August 14, 1968, "Physical Inspection", stamped onto the reverse of the January 1968 examination report, indicates that no additional defects were discovered and the Veteran was fit for military service.  However, as noted above, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, medical records prior to service are not available for review so the exact nature of any preexisting left ear disorder is uncertain.  However, based on Hensley, supra, left ear hearing loss was demonstrated prior to entrance into service.  Further, the Board finds the Veteran's own admission of recurrent childhood left ear infections and the January 1968 audiometric examination indicating some degree of left ear hearing loss constitute evidence of a pre-service left ear hearing impairment that existed prior to his entry onto active duty in August 1968.  Thus, the presumption of soundness at entrance does not attach.  Because the evidence of record clearly establishes the pre-service existence of left ear hearing loss, the Board needs next to determine whether it was aggravated during active duty.  See 38 U.S.C.A. § 1153.

Thus, as an initial matter, the Board must determine whether there was an increase in disability during service.  In this regard, the remaining STRs show that in October 1968, about two months after the service entrance, the Veteran was evaluated for active otitis media of the left ear.  Audiometric examination of his hearing acuity showed puretone thresholds in the left ear of 45, 40, 35, and 40 decibels at 500, 1,000, 2,000, and 4,000 Hz.  It was noted that the Veteran had conductive loss of 20.  The clinical impression was chronic otitis media active.  X-rays of the mastoids showed sclerotic changes but no cholesteatoma.  

During follow-up evaluation in November 1968 the Veteran reported that prior to service he had a history of episodic recurrent draining of the left ear for many years.  A previous examination, the month prior, revealed a marked amount of granulation tissue in the attic of the left tympanic membrane with no mobility of the membrane.  An audiogram showed average air conduction of 40 decibels in the speech frequencies and at 4,000 cycles per second.  Bone conduction showed an average of 15 decibels in the speech frequency and 40 decibels at 4,000 cycles per second.  X-rays revealed sclerotic changes in the left mastoid.  It was the examiner's impression that the Veteran had a conductive loss secondary to chronic otitis media, with active cholesteatoma.  When the Veteran was seen again in early November 1968 there had been no change.  The Veteran continued to drain from the left ear in spite of good local and systemic antibiotic treatment.  It was recommended that he undergo mastoidectomy and tympanoplasty with the idea of clearing up the infection and cholesteatoma.  Because the Veteran did not desire surgery, he was considered not acceptable for service and referred to a Medical Board for separation.  

The Veteran was subsequently relieved from all basic training duties and given a permanent H-3 physical profile due to chronic draining of the left ear.  See November 1968, DA Form 8-274.  See also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A determination was made by the Medical Board that the Veteran's active left chronic otitis media had existed prior to service and had not been aggravated by military service.  (The issue of service connection for otitis media is not currently on appeal). 

Review of the record shows there are no examinations located in the immediate years after the Veteran's separation from active duty in 1968.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until an August 1997 private examination, almost 30 years later.  Audiometric examination of the Veteran's hearing acuity showed puretone thresholds in the left ear of 90, 95, 65, 75, and 70 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  These findings were consistent with left moderate to severe mixed hearing loss on the left.  

The next relevant record is a medical opinion dated in March 2008, from a private audiologist who opined that it was just as likely as not that the Veteran aggravated his otitis media in the military and that it was as likely as not that the preexisting hearing loss in the left ear increased in severity during the military service beyond the normal progression for that condition.  

The Veteran underwent VA audiology and ear disease examinations in 2008 for the specific purpose of obtaining an opinion as to whether or not his left ear hearing loss could be related to service.  The Veteran reported a decrease in hearing from noise exposure during basic training and as a combat engineer without the use of hearing protection remained essentially unchanged.  He also reported that shortly after leaving the military he developed swelling in the left ear and the left side of his face that was treated with antibiotics.  He has not had any ear related symptoms since then other than left ear hearing loss.  The Veteran's history was also positive for occupational and infrequent recreational noise exposure.  Current audiometric examination showed puretone thresholds in the left ear of 85, 105, 90, 90, and 90 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  

Following review of the claims file in its entirety and examination of the Veteran, the ENT examiner concluded that the worsening of the Veteran's hearing was not the result of noise, but was more so a progression of the cholesteatoma, which he did not have surgically removed.  The examiner explained that while the Veteran had a preexisting chronic ear disease prior to being admitted into the military, and was exposed to noise during this brief period, it was recommended that he undergo surgical mastoidectomy and tympanoplasty, but failed to do so.  Also the fact that the Veteran had subsequent noise exposure after being discharged from the military is another reason to believe that this worsening hearing was not a result of noise exposure while in the military.  However the VA examiner did not address the question as to whether the increase in symptoms was related to the natural progression of the disease.

The Board finds that the record does show that there was an increase in the Veteran's preexisting left hearing loss in service; however, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disease.  The contemporaneous evidence shows a clear increase in disability during the Veteran's period of active service.  Although he was found fit for active duty, within months of service entrance his otitis media became symptomatic and there was a significant decrease in his left ear hearing to the point where he was discharged from service.  As shown above, the Veteran's hearing acuity worsened significantly between the pre-induction examination in January 1968 and his separation examination in October 1968.  In the Veteran's left ear, his auditory thresholds shifted significantly from 10 to 45 decibels at 500 Hz; from 5 to 40 decibels at 1000 Hz; from 20 to 35 decibels at 2000 Hz; and from 30 to 40 decibels at 4000 Hz, which is indicative of an increase in severity beyond the expected normal progression.  See March 2008 private medical opinion. 

Given the increase in left ear hearing loss from pre-induction to separation, the Board cannot conclude that there was clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss was not aggravated beyond the natural progression.  See Joyce v. Nicholson, 19 Vet. App. 36, 48-53 (2005).  In reaching this conclusion, the Board also acknowledges the negative nexus opinion of the August 2008 VA examiner.  However, the examiner's opinion considered only whether the worsening of the Veteran's left ear hearing was the result of noise exposure; the opinion did not consider the question of whether the pre-existing hearing loss had worsened abnormally as a result of service.  Therefore, the Board does not find the negative nexus opinion particularly probative.  

The Board also recognizes that while the Veteran has not presented any evidence of regular post-service treatment for left ear hearing loss, he did file an initial claim for defective left ear hearing in 1973, several years after service discharge, suggesting some continuity of symptomatology.  In addition, at his hearing in November 2011, the Veteran testified that his left ear hearing loss had worsened since service discharge.  

In light of the above, the Board finds that the presumption of aggravation stands unrebutted.  Giving the Veteran the benefit of the doubt, the Board concludes that service connection for left ear hearing loss is warranted.  38 U.S.C. § 5107(b).



ORDER

The petition to reopen a claim of service connection for right ear hearing loss is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for left ear hearing loss is reopened, and service connection for left ear hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


